Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicant’s preliminary amendment filed on November 13, 2013 is acknowledged.  Claims 1-99 have been canceled.  Claims 100-119 have been added.  Claims 100-119 are currently under examination. 
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on July 7, 2020; June 30, 2020; June 23, 2020; June 17, 2020; June 11, 2020; June 10, 2020; June 2, 2020; May 29, 2020; May 28, 2020; May 21, 2020 and February 5, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. An initialed copy is attached hereto.
Claim Objections
3.	Claims 115-116 are objected to for relying on Table 5 or Table 6.  MPEP 2173.05(s) (Reference to Figures or Tables) discloses that where possible, claims are to be complete in themselves.  Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim.  Incorporation by reference is a necessity doctrine, not for applicant’s convenience.”  Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).  Reference characters corresponding to elements recited in the detailed description and the 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 100-119 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 1 is drawn to a method of maintaining and/or restoring a gut barrier of a subject who has received, is receiving or will receive an anti-cancer therapy, the method comprising administering to the subject a pharmaceutical composition comprising multiple purified bacterial strains, wherein at least one of the bacterial strains is selected for inclusion in the pharmaceutical composition based on its presence in stool of a human donor used for a fecal microbiota transplant (FMT) that produced a therapeutically effective result in a patient 
To fulfill the written description requirements set forth under 35 USC § 112, first paragraph, the specification must contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise and exact terms as to fully describe the method as claimed. In the instant case, to fulfill the written description requirement- the bacterial strains used to maintain and/or restore a gut barrier of a subject must be described; as well as a fair representative number of species of disorders represented by the genus selected from inflammatory bowel disease (IBD), diarrheal disease and autoimmune disorder, which are to be treated using said bacterial strains. 
The breadth of bacterial strains is extremely broad and encompasses a large genus with a multitude of possibilities.  The genus of disorders are also broad and have not been adequately described in relation to the broadly claimed bacterial strains.  Over 100 disorders are known to be systemic complications of IBD. Moreover, it is taught that treatment for Crohn’s disease depends on the location and severity of the disease, complications and response to previous treatment.  Treatment can help control the disease, but there is no cure (see www.healing with nutrition.com/idisease/inflambowel/crohns.html; 10/23/05; submitted by Applicant).
Furthermore, the specification has a laundry list of possible bacterial strains and in some cases the bacteria is selected based upon its ability to secrete any product, not limited to the production of SCFAs; this includes but is not limited to the following:

    PNG
    media_image1.png
    313
    955
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    746
    1012
    media_image2.png
    Greyscale
 


Space intentionally left blank; proceed to the next page


    PNG
    media_image3.png
    637
    971
    media_image3.png
    Greyscale
 





Space intentionally left blank; proceed to the next page

    PNG
    media_image4.png
    743
    994
    media_image4.png
    Greyscale
 




Space intentionally left blank; proceed to the next page



    PNG
    media_image5.png
    656
    961
    media_image5.png
    Greyscale

However, when you take a look at the examples, the bacterial strains appear to be defined by its characteristics, for example it is defined as strains ‘selected for inclusion based on its presence in stool of a human donor used for a fecal microbiota transplant that produced a therapeutically effective result in a patient having gut dysbiosis disorder caused by a previous or currently treatment with the anti-cancer therapy’.  Some of the claims describe at least one bacterial strain comprising a 16S rRNA sequence that is at least 97% identical to the 16S rRNA sequence of any one of the operational taxonomic units recited in Table 5 or Table 6.  The invention has not been claimed by in the way that a skilled artisan would readily know what Applicant is in possession of and the specification is not clear and thus does not support the method as claimed.  The Examples do not specifically identify the ‘multiple purified strains’ used to 1) maintain/restore gut barrier, 2) treat and prevent the genus encompassed by 
[0338] Tables 5 and 5 (above) are the result of analyses using 16S rRNA sequencing data from public and private sources to identify bacterial strains that help maintain and restore the gut barrier. 

[0339] Some of the operational taxonomic units (OTUs) were identified because they are present in healthy stool donors and the family or genus they belong to was enriched in patients who did not develop an Enterococcal bloodstream infection (BSI) compared to those who developed an Enterococcal BSI; in a receiver operator curve (ROC) plot, the AUC was greater than or equal to 0.6, showing that the presence/absence of these families and genera can predict whether a patient will develop an Enterococcal BSI. Some of the OTUs were identified because they are present in healthy stool donors and the family or genus they belong to was at least 2-fold enriched in patients receiving chemotherapy who did not develop a BSI compared to those who developed a BSI; in a ROC plot, the AUC was greater than or equal to 0.6, showing that the presence/absence of these families and genera can predict whether a patient will develop a BSI. Some of the OTUs were identified because they are present in healthy stool donors and the family or genus they belong to was enriched in patients who did not develop a BSI caused by Gram negative bacteria compared to those who developed a BSI caused by a Gram negative bacteria; in a ROC plot, the AUC was greater than or equal to 0.6, showing that the presence/absence of these families and genera can predict whether a patient will develop BSI caused by Gram negative bacteria. Patients had received or were undergoing stem cell transplantation as part of a treatment for leukemia, lymphoma, multiple myeloma or myelodysplastic syndrome.
It is not clearly demonstrated exactly what Applicant is in possession of that is it is not clear that Applicant is in possession of the pharmaceutical composition they intend to administer to a subject having the ability to achieve the protocols as set forth and currently 
The only examples within the specification in terms of functionality is Example 4, which describes methods of treatment (in a subject having gut dysbiosis) where a subject is administered ‘a pharmaceutical composition comprising a bacterial mixture of the present invention’ to treat gut dysbiosis. The specification recites within Example 4:
[0352] For subjects who have gut dysbiosis as a side effect of an anti-cancer therapeutic agent and/or a side effect of an anti-cancer therapy, the pharmaceutical composition helps reduce or treating the side effect. 
[0353] For subjects who have undergone or are undergoing an anti-cancer therapeutic agent and/or a side effect of an anti-cancer therapy, the pharmaceutical composition increases the efficacy of the anti-cancer therapeutic agent and/or anti-cancer therapy.The specification also recites within Example 5:
Methods of Prevention[0354] A subject at risk for gut dysbiosis is administered a pharmaceutical composition comprising a bacterial mixture of the present invention to prevent gut dysbiosis.[0355] For subjects who are at risk for gut dysbiosis as a side effect of an anti-cancer therapeutic agent and/or a side effect of an anti-cancer therapy, the pharmaceutical composition helps prevents the likelihood of getting the side effect.
Neither working example nor specification as a whole provide adequate written description for the claims as drafted.  Healthline, https://www.healthline.com/health/digestive-health/dysbiosis#treatment, assessed May 24, 2021 teaches as it pertains to dysbiosis that if medication is behind your bacterial imbalance, your doctor will likely advise you to discontinue use until the bacterial balance is restored. Your doctor may also prescribe medications to help control the bacteria, including:
ciprofloxacin (Cipro), an antibiotic that treats gut infections resulting from dysbiosis
rifaximin (Xifaxan), an antibiotic that treats symptoms of irritable bowel syndrome (IBS), a common condition associated with dysbiosis
co-trimoxazole (Septrin), an antibiotic that treats gut and urinary tract infections that result from dysbiosis (see pages 4-5)
It remains unclear what Applicant is in possession of.  On page 7 Healthline notes the following tips and considerations for prevention:
Certain lifestyle changes can help maintain your bacterial balance and prevent overgrowth from occurring.
Considerations
Only take antibiotics under your doctor’s supervision.
Talk to your doctor about adding a pre- or probiotic supplement to your daily routine to help regulate your gastrointestinal bacteria.
Drink less alcohol or avoid it altogether, as it can interrupt the balance of bacteria in your gut.
Brush and floss every day to prevent bacteria from growing out of control in your mouth.
Use condoms every time you have sex to help prevent the spread of sexually transmitted bacteria and infections.
Moreover, Clevelandclinic.org, https://my.clevelandclinic.org/health/articles/7040-gastrointestinal-disorders, 16 pages, accessed March 27, 2020 teaches that gastrointestinal disorders include, but are not limited to conditions such as colitis. Many of these can be prevented or minimized by maintaining a healthy lifestyle, practicing good bowel habits, and submitting to cancer screening.  There are several types of colitis a conditions that causes inflammation of the bowel. These include:
Infectious colitis
Ulcerative colitis (cause not known)
Crohn's disease (cause not known)
Ischemic colitis (caused by not enough blood going to the colon)
Radiation colitis (after radiotherapy)
Colitis causes diarrhea, rectal bleeding, abdominal cramps, and urgency (frequent and immediate need to empty the bowels). Treatment depends on the diagnosis, which is made by colonoscopy and biopsy.
Also, Heathline (Autoimmune Diseases: Types, Symptoms, Causes and More, https://www.healthline.com/health/autoimmune-disorders, accessed on May 26, 2021) teaches that an autoimmune disease is a condition in which your immune system mistakenly attacks your body. In an autoimmune disease, the immune system mistakes part of your body — like your joints or skin — as foreign. It releases proteins called autoantibodies that attack healthy cells. 14 of the most common diseases include Type 1 diabetes, Rheumatoid arthritis, Psoriasis/psoriatic arthritis, multiple sclerosis, systemic lupus erythematosus, inflammatory bowel disease, Addison’s disease, Graves’ disease, Sjogren Syndorme, Hashimoto’s thyroiditis, Myasthenia gravis, autoimmune vasculitis, pernicious anemia and celiac disease.  Some autoimmune diseases target only one organ. Type 1 diabetes damages the pancreas. Other diseases, like lupus, affect the whole body (see page 1). Moreover, treatments can’t cure autoimmune diseases, but they can control the overactive immune response and bring down inflammation. Drugs used to treat these conditions include: 
nonsteroidal anti-inflammatory drugs (NSAIDs) such as ibuprofen (Motrin, Advil) and naproxen (Naprosyn)
 immune-suppressing drugs Treatments are also available to relieve symptoms like pain, swelling, fatigue, and skin rashes. Eating a well-balanced diet and getting regular exercise can also help you feel better. The bottom line as it pertains to autoimmune diseases: The main treatment for autoimmune diseases is with medications that bring down inflammation and calm the overactive immune response. Treatments can also help relieve symptoms (see page 8).
As it pertains to prevention, for example, the CDC (https://www.cdc.gov/diabetes/basics/what-is-type-1-
The limitations of the claims are broad and has not been adequately described in a way where one of skill in the art would immediately recognize what is envisioned and what Applicant is in possession of.    
Additionally, beyond SCFA, the specification does not demonstrate what a secreted product is or which products are capable of treating a gut dysbiosis disorder.  The description of each aspect listed above is extremely important to ensure the method functions as is intended. The written description requirement may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicant was in possession of the claimed invention. Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that: ...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 112 and 115-116 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 112 is rendered vague and indefinite by the use of the phrase “secreted product”.  It is unclear what is meant by said phrase, as it is not explicitly defined by the specification.  What constitutes a “secreted product” with the ability to treat gut dysbiosis disorder?  What core structures must be maintained to accomplish said task?  As written, it is impossible to determine the metes and bounds of the claimed invention.
Claims 115-116 are vague and indefinite by the use of the phrase “a bacterial strain comprises a 16S rRNA sequence that is a least 97% (99%) identical to the 16S rRNA of any one of the operational taxonomic units recited in Table 5 or Table 6”.  It is unclear what is meant by said phrase, as it is not explicitly defined in the specification.  What constitutes a “16S rRNA sequence that is a least 97% (99%) identical to the 16S rRNA of any one of the operational taxonomic units recited in Table 5 or Table 6”?  What is the core features/structures of the sequence which must be maintained?  As written, it is impossible to determine the metes and bounds of the claimed invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 100-119 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Collins et al., WO 0042168; Published: 07/20/00 (submitted by Applicant).
Independent claim 1 is drawn to a method of maintaining and/or restoring a gut barrier of a subject who has received, is receiving or will receive an anti-cancer therapy, the method comprising administering to the subject a pharmaceutical composition comprising multiple purified bacterial strains, wherein at least one of the bacterial strains is selected for inclusion in the pharmaceutical composition based on its presence in stool of a human donor used for a fecal microbiota transplant (FMT) that produced a therapeutically effective result in a patient having a gut dysbiosis disorder caused by a previous or current treatment with the anti-cancer therapy.
Collins et al. discloses the use of Clostridia to remove offending bacterial species which may be responsible for underlying conditions.  The combination of non-pathogenic Clostridia together with colonic bacterial components of Bacteroides and E. coli are used as oral therapy 
Collins et al. disclose that Bifidobacterium isolated from resected and washed human gastrointestinal tract is useful in the prophylaxis and/or treatment of undesirable inflammatory activity such as inflammatory bowel disease or irritable bowel syndrome, as well as inflammatory activity due to cancer (see abstract; meets limitation of claim 100, 109, 111, 117, 118).  In addition the present invention provide methods of treating gastrointestinal infection with specific microorganisms such as Clostridium difficile, Yersinia spp, Campylobacter spp., Aeromonas spp., Escherichia coli, Cryptosporidium spp.,  and of small bacterial overgrowth (see page 4, lines 7-11; meets the limitation of claim 100). The present invention recognizes chronic infection as the underlying pathological process in a wide range of disorders selected from collagenous colitis, ulcerative colitis, Crohn’s among others (see page 4, lines 1-2 and page 8, lines 9-12; meeting the limitation of claim 108-109 and 117-118).  The present invention also recognizes close association between syndromes such as myasthenia gravis, diabetes and Behcet’s (see page 4, lines 12-28 and page 8, line 26; meeting the limitation of claims 109 and 118). 

The strains of the prior art appears to be the same or similar as the specification; said strain treats gut dysbiosis and is specifically a Bifidobacterium strain.  As evidenced by LeBlanc  (LeBlanc et al. Microb Cell Fact (2017) 16:79), said strain secretes short-chain fatty acids (SCFAs) primarily acetate, propionate and butyrate (see page 2; meeting the limitation of claims 112-114)
As it pertains to claim 115-116, the bacterial strains of Collins appear to be the same listed in Table 5 or Table 6, said strain, absent evidence to the contrary, necessarily comprises a 16S rRNA sequence that is 97% identical to the 16S rRNA sequence of any one of the operational taxonomic units.

7.	Claim(s) 100-102, 105-111 and 115-119 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Mazmanian et al, US 2014/0335131 A1; Published: 11/13/14.
Independent claim 1 is drawn to a method of maintaining and/or restoring a gut barrier of a subject who has received, is receiving or will receive an anti-cancer therapy, the method comprising administering to the subject a pharmaceutical composition comprising multiple purified bacterial strains, wherein at least one of the bacterial strains is selected for inclusion in the pharmaceutical composition based on its presence in stool of a human donor used for a fecal microbiota transplant (FMT) that produced a therapeutically effective result in a patient 
Humans are colonized with a great abundance and diversity of microbes, which play a critical role in regulating health and disease. Dysbiosis of the commensal microbiota is implicated in the pathogenesis of several human ailments, including IBD, obesity and cardiovascular disease (see paragraph 0060).
In some embodiments, colorectal tumorigenesis may be prevented, delayed, or reduced through the adjustment of the composition of gut microbiota in a subject susceptible to developing colorectal cancer. Adjustment of composition of gut microbiota refers to changing the composition of the bacteria in the gut. Adjustment of the composition of gut microbiota in the subject can be achieved by, for example, fecal transplantation (also known as fecal microbiota transplantation (FMT), fecal bacteriotherapy or stool transplant). Fecal transplantation can include a process of transplantation of fecal bacteria from a healthy donor, for example a subject without IBD, to a recipient (e.g., a subject suffering from IBD) (this meeting the limitation of claim 111). The procedure of fecal transplantation can include single or multiple infusions (e.g., by enema) of bacterial fecal flora from the donor to the recipient. In some embodiments, methods disclosed herein consist essentially of adjusting the composition of gut microbiota in a subject susceptible to colorectal cancer. In some embodiments, methods disclosed herein consist of adjusting the composition of gut microbiota in a subject susceptible to colorectal cancer. In some embodiments, methods disclosed herein are not combined with other pharmaceutical(s), e.g., chemotherapeutics, e.g., 5-Fluorouracil, Capecitabine, oxaliplatin, Irinotecan, etc (see paragraph 0061; meeting the limitation of claim 100).

In some embodiments, administrating the composition comprising bacteria, for example, a composition comprising Bacteroides bacteria, may also be adjusted according to the subject's intestinal inflammatory condition. Administration of the bacteria composition may be suspended if the intestinal inflammatory condition, such as IBD, Crohn's disease, ulcerative colitis, etc., has been cured permanently or has gone into remission (see paragraph 0065; meeting the limitation of claims 108-109 and 117-118).
Lastly, subjects at various stages of colorectal cancer may be treated with the presently disclosed methods. For example, a subject may be treated with the presently disclosed methods at the precancer or tumor budding stage, at the dysplasia stage, before or after the tumor invades submucosa, before or after the tumor invades muscularis propria, before or after the tumor invades subserosa or beyond, before or after the tumor invades adjacent organs, before or after the tumor perforates the visceral peritoneum, before or after metastasis, before or after surgery, radiation therapy or chemotherapy, before or after remission, etc (see paragraph 0093; meeting the limitation of claims 101-102, 105-107 and 119).

As it pertains to claim 115-116, the bacterial strains of Collins appear to be the same listed in Table 5 or Table 6, said strain, absent evidence to the contrary, necessarily comprises a 16S rRNA sequence that is 97% identical to the 16S rRNA sequence of any one of the operational taxonomic units.                                              
Conclusion
8.	No claim is allowed.

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Uchida US 2007/0196341 A1.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921.  The examiner can normally be reached on Monday-Friday 930AM-530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645          

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645